UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                           No. 97-20950


                       WISTING FIERRO RUIZ,

                                              Plaintiff-Appellant,


                              VERSUS


UNITED STATES OF AMERICA; MICHAEL N. MILBY; KENNETH M. HOYT, U.S.
   District Judge; JANET RENO, U.S. Attorney General; KATHELEEN
    HAWKS; WARDEN OF FEDERAL CORRECTIONAL INSTITUTE OAKDALE;
                     JOHN & JANE DOE, 1, 2, 3,

                                              Defendants-Appellees.




           Appeal from the United States District Court
                For the Southern District of Texas

                        November 20, 1998


Before REYNALDO G. GARZA, STEWART, and PARKER, Circuit Judges.
PER CURIAM:

     Wisting Fierro Ruiz, federal prisoner No. 59534-079, appeals

the district court’s dismissal of his complaint under 28 U.S.C. §

1915A.   In his appellate brief, Ruiz challenges the dismissal of

his claims based on the prison officials’ failure to deliver to him

incoming mail notifying him of final judgments dismissing a 28

U.S.C. § 2255 motion and a FED. R. CIV. P. 41(e) motion for return

of property.   Primarily due to Ruiz’s transfer to another prison

facility, he did not receive notice of the dismissals until after
the   appellate     deadlines     had   passed.     Because   of   this   lost

opportunity to appeal the dismissal of his underlying claims, Ruiz

then made claims in the district court for: (1) damages for the

loss of his jewelry under the Federal Tort Claims Act (“the FTCA”),

28 U.S.C. § 2674 and § 1346(a)(2); (2) damages for the failure to

receive his mail under the FTCA; (3) injunctive relief for the

breach of an implied contract to deliver his mail; and (4) a loss-

of-access-to-the courts claim under Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971), and under 28 U.S.C. § 1346(a)(2).

       We are first confronted with the issue of which standard of

review to use when reviewing a trial court’s dismissal pursuant to

§ 1915A.       As part of the screening process of prisoner complaints

under § 1915A, a trial court is directed to “dismiss the complaint,

or    any    portion   of   the   complaint,   if   the   complaint--(1)    is

frivolous, malicious, or fails to state a claim upon which relief

may be granted . . .”        We are currently aware of no authority in

this Circuit which has previously determined the proper standard to

review appeals dismissed pursuant to this section.            Unlike § 1915,

§ 1915A applies regardless of whether the plaintiff has paid a

filing fee or is proceeding in forma pauperis (“IFP”), and also

does not distinguish between dismissals as frivolous and dismissals

for failure to state a claim.

       An IFP complaint may be dismissed as frivolous pursuant to 28

U.S.C. § 1915(e)(2)(B)(i) if it has no arguable basis in law or in

fact.       A dismissal under § 1915(e)(2)(B)(i) is reviewed for abuse

of discretion, see Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.


                                        2
1997), while a dismissal under § 1915(e)(2)(B)(ii) for failure to

state a claim is reviewed under the same de novo standard as

dismissals under FED. R. CIV. P. 12(b)(6).     See Black v. Warren, 134

F.3d 732, 733-34 (5th Cir. 1998).          More closely analogous to §

1915A than § 1915(e) is 42 U.S.C. § 1997e(c), which directs the

district court to dismiss, on its own motion or the motion of a

party, “any action brought with respect to prison conditions under

section 1983 . . . or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility if the court is

satisfied that the action is frivolous, malicious, fails to state

a claim upon which relief can be granted, or seeks monetary relief

from a defendant who is immune from such relief.”            42 U.S.C. §

1997e(c)(1).    This Court reviews de novo a dismissal under §

1997e(c).   See Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir.

1998).   Because the language of § 1915A tracks the language of §

1997e(c), we will therefore employ the same de novo standard to

review   dismissals   pursuant   to    §   1915A.   Accord    McGore   v.

Wrigglesworth, 114    F.3d 601, 604 (6th Cir. 1997);         Atkinson v.

Bohn, 91 F.3d 1127, 1128 (8th Cir. 1996).

     Because issues not briefed on appeal are waived, see S.E.C. v.

Recile, 10 F.3d 1093, 1096 (5th Cir. 1993)(“We liberally construe

briefs in determining issues presented for review; however, issues

not raised at all are waived.”), we AFFIRM the lower court’s

dismissal of Ruiz’s claims for lost jewelry under the Federal Tort

Claims Act, 28 U.S.C. § 2674, and 28 U.S.C. § 1346(a)(2).

     We also AFFIRM the district court’s dismissal of Ruiz’s FTCA


                                   3
claim for damages caused by his failure to receive his mail because

such actions are statutorily barred.          See 28 U.S.C. § 2680(b)(“The

provisions of this chapter . . . shall not apply to [a]ny claim

arising out of the loss, miscarriage, or negligent transmission of

letters or postal matters.”); see also Sojourner T v. Edwards, 974

F.2d 27, 30 (5th Cir. 1992)(stating that this court may “affirm the

district court’s judgment on any grounds supported by the record”).

     The   district    court   properly      dismissed    Ruiz’s   claims   for

injunctive relief against Judge Hoyt and the other defendants

because Ruiz failed to “demonstrate either continuing harm or a

real and immediate threat of repeated injury in the future.”

Society of Separationists, Inc. v. Herman, 959 F.2d 1283, 1285 (5th

Cir. 1992).

     As for Ruiz’s claims under either Bivens or 28 U.S.C. §

1346(a)(2) for loss of access to the courts, we also AFFIRM the

ruling of the district court.       Ruiz did not receive the judgment

denying his § 2255 and Rule 41(e) motions in time to file a timely

appeal.     However,    because   we       agree   with   the   trial   court’s

characterization of Ruiz’s underlying claims as frivolous, Ruiz has

failed to prove that he suffered an actual injury from his lost

appeal. This Court in Jackson v. Procunier, 789 F.2d 307, 312 (5th

Cir. 1986), left open the question of whether even an intentional

denial of mail “would be a deprivation of a constitutional right if

it could be shown that no real prejudice resulted because the

appeal was purely frivolous.”      While we decline to address whether

or not the acts of the defendants in this case were intentional, we


                                       4
believe that it can be shown that no real prejudice resulted

because Ruiz’s appeal was ultimately frivolous. Therefore, we hold

that without proving an actual injury, a prisoner cannot prevail on

an access-to-the-courts claim.   Accord Lewis v. Casey, 116 S. Ct.

2174, 2179-81 (1996).

     For the foregoing reasons, we AFFIRM.




                                 5